EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification
Page 3,	line 23, “line A” has been changed to -- line A-A --.
Page 4,	line 4, a period --,-- has been inserted after “8”.
Page 6,	line 5, “stable the spring” has been changed to --stable spring--.

In the last paragraph on page 2 of the response filed on September 12, 2018:
Line 1 has been rewritten as follows:
-- Referring to FIGs. 2 and 3, the return element 30, which comprises a metal leaf spring, is mounted on interface element--.

In the Title
The title has been rewritten as follows:
	-- Metal Spring Return and Method --.



Remarks
The above changes to the specification have been made to correct informalities. The above change to the title has been made to better reflect the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
cfd
February 15, 2022